                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

              v.                                           Case No. 21-CR-40

JESSE A. GRIGNON,

                      Defendant.


                ORDER DENYING MOTION FOR RECONSIDERATION


       On January 25, 2021 a Complaint was filed charging Defendant Jesse Grignon with

physical abuse of a child in violation of 18 U.S.C. §§ 1153(a) and 2 and Wisconsin State Statute

§ 948.03(2)(b)4, and neglect of a child in violation of 18 U.S.C. §§ 1153(a) and 2 and Wisconsin

Statute §§ 948.21(2)(g) and (3)(e)1. On January 27, 2021, Grignon appeared before a magistrate

judge for an initial appearance and was released with conditions. On March 23, 2021, Defendant

appeared via Zoom on the Superseding Indictment and the Magistrate Judge was advised that

Grignon was not complying with his conditions of release, including violations of the no-contact

provisions of release and failure to report for scheduled drug tests. The parties were advised to

notify the Court forthwith of any future non-compliance. The very next day Menominee Tribal

Police Officers witnessed the co-defendant in this matter exiting Grignon’s residence and, after

speaking with her and obtaining admissions that she had been staying at Defendant’s residence,

U.S. Probation notified the Court and Grignon was ordered to appear before the Court for a bond

review hearing. At that hearing scheduled April 13, 2021, Grignon failed to appear and an arrest

warrant was issued. A hearing was held on July 9, 2021, after Grignon’s arrest and he was ordered




         Case 1:21-cr-00040-WCG Filed 07/30/21 Page 1 of 3 Document 48
detained after a determination was made that no set of conditions could reasonably assure both the

safety of the community and timely future appearances due to his previous failure to appear, drug

use, and consistent violation of the no-contact provisions imposed.

       On July 9, 2021 Grignon entered a plea of guilty and the Court also addressed his newly-

filed motion for reconsideration of his detention. The Court again denied release. On July 26,

2021, Grignon filed a second motion for reconsideration, stating that the mother of two of his

children died on July 24, 2021, and he sought immediate release because “his children need him.”

The Court requested a response from the Government and Probation, and it is to that motion that

I now turn.

       The Government states that Grignon failed to identify his supposed future employer and

also failed to mention that the deceased mother of his two children did not have regular contact

with him even before his incarceration. In addition, the Government opines that the two children

referenced were not in the care of their mother at the time of her death. Both children were

previously placed elsewhere for some time and there is insufficient evidence that there was a strong

enough bond between the defendant and his children to justify his release–especially in light of his

inability to avoid illegal drug use on pre-trial release. ECF No. 45 at 2. U.S. Probation also

requests that the motion be denied, stating that their recommendation at Defendant’s sentencing

will be for the imposition of a Guideline sentence. ECF No. 46 at 2. Probation also notes that,

due to the nature of the charges levied in this matter, one of the conditions imposed was an absolute

restriction against unsupervised contact with any children under 18. Id. at 2–3. Even a release on

previously imposed conditions would preclude Grignon from maintaining custody of his children.

In addition, because the child referenced in the pretrial report was neither in the custody of the




                                                 2

         Case 1:21-cr-00040-WCG Filed 07/30/21 Page 2 of 3 Document 48
defendant nor the decedent, U.S. Probation has no information to suggest that placement with

Grignon is possible. Id. at 3. For all of those reasons, Grignon’s motion is denied.

               SO ORDERED at Green Bay, Wisconsin this 30th day of July, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                3

         Case 1:21-cr-00040-WCG Filed 07/30/21 Page 3 of 3 Document 48
